          Case 1:20-cv-09719-AJN Document 6 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                
SOUTHERN DISTRICT OF NEW YORK

 TYRONE MASSEY,

                                Plaintiff,
                                                                1:20-CV-9719 (AJN)
                    -against-
                                                              ORDER OF SERVICE
 CAPTAIN SMART; CITY OF NEW
 YORK,

                                Defendants.

ALISON J. NATHAN, United States District Judge:

       By order dated December 2, 2020, the Court granted Plaintiff’s request to proceed in

forma pauperis. The Clerk of Court is directed to notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that the

City of New York and Captain Smart (a New York City Department of Correction Captain

assigned to the Manhattan Detention Complex 9 South unit on October 29, 2020, during the 11

p.m. to 7:00 a.m. tour of duty) waive service of summons. The Clerk of Court is further directed

to mail a copy of this order to Plaintiff, together with an information package.

SO ORDERED.

 Dated:   'HFHPEHU
          New York, New York

                                                               ALISON J. NATHAN
                                                             United States District Judge
